Case 2:20-cr-20014-PKH Document 86               Filed 12/16/20 Page 1 of 2 PageID #: 239




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                                                   PLAINTIFF


              VS.                        CASE NO. 2:20cr20014-004

ALEXIS TIRADO                                                              DEFENDANT

             MOTION FOR EXTENSION OF TIME TO RESPOND TO PSR


       Comes now the Defendant, Alexis Tirado, by and through her counsel, Russell A. Wood

of the Wood Law Firm, and in support of this Motion states as follows:

       1. Defendant request an additional 10 days to respond to the PSR.

       2. Counsel for Tirado still needs to review a few aspects of the PSR with Tirado.

       3. An Order extending the time to review and respond to the PSR is requested in this

           matter so that counsel can properly represent Mr. Tirado.

       4. No prejudice will result from granting of an extension.

       5. The Assistant United States Attorney Brandon Carter does not oppose the request for

           continuance.

       6. This Motion is brought in good faith and not for the purpose of delay or for any other

improper purpose.

       WHEREFORE, Defendant respectfully requests that this Motion for Extension of Time

       of at least 10 days be granted.




                                                1
Case 2:20-cr-20014-PKH Document 86                Filed 12/16/20 Page 2 of 2 PageID #: 240




                                                      Respectfully submitted,

                                                      ALEXIS TIRADO

                                             By       Russell A. Wood (#2001137)
                                                      Wood Law Firm, P.A.
                                                      501 East 4th Street, Ste. #4
                                                      Russellville, AR 72801
                                                      Phone: (479) 967-9663
                                                      Fax: (479) 967-9664
                                                      woodlaw@suddenlinkmail.com
                                                      Counsel for Defendant


                                CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing with the Clerk of the Court on December
16, 2020 using the CM/ECF System which will send notification of such filing to the following:
Brandon Carter: brandon.t.carter@usdoj.gov and I hereby certify that I have mailed the
document by the United States Postal Service to the following non- CM/ECF participants: none.


                                                      Russell A. Wood __________
                                                      Russell A. Wood (#2001137)
                                                      Wood Law Firm, P.A.
                                                      501 East 4th Street, Ste. #4
                                                      Russellville, AR 72801
                                                      Phone: (479) 967-9663
                                                      Fax: (479) 967-9664
                                                      woodlaw@suddenlinkmail.com




                                                  2
